17-3257
Pierre v. FJC Security Services

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
24th day of May, two thousand eighteen.

Present:    ROSEMARY S. POOLER,
            RICHARD C. WESLEY,
            RAYMOND J. LOHIER, JR.,
                        Circuit Judges.
_____________________________________________________

JEAN-GESPERE PIERRE,

                                    Plaintiff-Appellant,

                           v.                                                     17-3257-cv

FJC SECURITY SERVICES, INC.,1

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:            Jean-Gespere Pierre, pro se, Brooklyn, N.Y.

Appearing for Appellee:             Sharon Simon, Ingber Law Firm, PLLC, White Plains, N.Y.

Appeal from the United States District Court for the Eastern District of New York (Brodie, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.


1
    The Clerk of the Court is directed to amend the caption as above.
         Jean-Gespere Pierre, proceeding pro se, appeals from the district court’s grant of summary
judgment in favor of his former employer, FJC Security Services, Inc. (“FJC”), and its denial of
his requests for sanctions against FJC and for removal of the magistrate judge. Pierre sued FJC
for sex discrimination and retaliation under Title VII of the Civil Rights Act of 1964. He alleged
that his supervisors were romantically interested in his female coworker, who disliked him. As a
result, they allegedly conspired against him with the female coworker, retaliated against him for
reporting the coworker’s misconduct, and, ultimately, fired him. During discovery, Pierre was
ordered to reschedule the deposition of a non-party witness because FJC had previously noticed a
deposition for the same day. Pierre repeatedly sought to sanction both the non-party witness and
FJC because his requested deposition never occurred, and he also moved to remove the magistrate
judge. The district court denied his motions. It then granted summary judgment in FJC’s favor,
reasoning that Pierre had alleged only preferential treatment of a paramour, not sex discrimination,
and, in any event, had not shown that FJC’s proffered reason for firing him (that he was
insubordinate and abusive to a supervisor) was pretextual. We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

        We review a district court’s grant of summary judgment de novo, drawing all factual
inferences in favor of the non-moving party. Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir.
2012). Summary judgment is appropriate only “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Id. (quoting Fed. R. Civ. P. 56(a)). Upon such review, we conclude that the district court
properly granted summary judgment in favor of FJC. We affirm for substantially the reasons stated
by the district court in its thorough September 19, 2017 decision.

        We review the denial of sanctions for abuse of discretion. See Gollomp v. Spitzer, 568 F.3d
355, 368 (2d Cir. 2009) (sanctions pursuant to court’s inherent power); Residential Funding Corp.
v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002) (discovery sanctions). Whether a litigant
acted willfully or in bad faith are questions of fact that we review for clear error. Agiwal v. Mid
Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009). We conclude that the district court did not
abuse its discretion by declining to impose sanctions against FJC. Its assessment that FJC did not
act in bad faith was not clearly erroneous. FJC merely alerted the district court to the fact that two
depositions were scheduled for the same day. Pierre did not provide any support for his allegations
that FJC interfered with his requested deposition, engaged in ex parte communications with the
court, or intentionally withheld relevant information or documents. His allegations of judicial and
attorney misconduct are likewise unsupported.

      We have considered all of Pierre’s remaining arguments and find them to be without merit.
Accordingly, we affirm the judgment of the district court. Each side to bear its own costs.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2